Citation Nr: 0619533	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04- 39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Entitlement for service connection for a left hip 
condition, claimed as secondary to a back condition.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Manchester, New Hampshire regional office (RO) of the 
Department of Veterans Affairs (VA).

The appeal of entitlement to service connection for a back 
condition and left hip condition secondary to the veteran's 
back condition is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND


In May 1971, the veteran was denied service connection for a 
back disability on the grounds that there was no relationship 
between the service connected residuals of perianal abscess 
and the claimed back condition; and that the service medical 
records were negative for any findings referable to the lower 
back condition.

In April 1979, additional post-service treatment records were 
considered by the RO.  It concluded that the evidence did not 
constitute a new factual basis for granting service 
connection and confirmed the previous denial.

Accordingly, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires, in the context of a 
claim to reopen, that VA look at the bases for the denial in 
the prior decision and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

The veteran has not yet received the notice required by 
Mayfield II and Kent.

In addition, issues which are inextricably intertwined must 
be considered together.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  The claim for service connection for a 
hip disability is inextricably intertwined with the back 
claim.

Therefore, the Board cannot yet consider the veteran's claim 
for service connection for his left hip disability secondary 
to his low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
VCAA notice letter with regard to his 
claim to reopen the claim of entitlement 
to service connection for low back 
disability.  The notice should:

(a)  Notify the veteran of the 
information and evidence necessary to 
substantiate this claim including 
information pertaining to service 
connection and new and material evidence.  
This should include an explanation of the 
specific elements of service connection 
found absent in the prior denials of 
service connection.  

The prior denials were premised on a 
finding that the veteran had not 
satisfied the requirement that there be a 
disease or injury in service.  
Additionally, there was no evidence of a 
relationship between his service 
connected residuals of perianal abscess 
and his claimed back condition.  To 
substantiate the claim, competent medical 
evidence (usually supplied by a physician 
or other qualified medical professional) 
would be needed to link the current back 
disability to a claimed disease or injury 
in service.

2.  Thereafter, the RO/AMC should 
adjudicate the claims on appeal.  If any 
part of the claim is not granted, the 
veteran should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

